ICJ_129_CertainCriminalProceedings_COD_FRA_2005-07-11_ORD_01_NA_00_EN.txt.                87




                              INTERNATIONAL COURT OF JUSTICE

   2005                                       YEAR 2005
  11 July
General List
 No. 129                                      11 July 2005


                            CASE CONCERNING CERTAIN
                             CRIMINAL PROCEEDINGS
                                   IN FRANCE
                             (REPUBLIC OF THE CONGO v. FRANCE)




                                                ORDER

                   The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to
               Article 44, paragraphs 3 and 4, of the Rules of Court,
                  Having regard to the Order of 29 December 2004, whereby the Presi-
               dent of the Court extended to 11 July 2005 and 11 August 2006 respec-
               tively the time-limits for the filing of the Reply of the Republic of the
               Congo and the Rejoinder of the French Republic ;
                  Whereas, in a letter dated 6 July 2005 and received in the Registry by
               facsimile on 7 July 2005, the Agent of the Republic of the Congo referred
               to the current state of judicial proceedings in France and the Congo, and
               asked the Court, for the reasons explained in his letter, to extend by
               six months the time-limit for the filing of the Reply of the Republic of the
               Congo ; and whereas, on receipt of that letter, the Registrar transmitted a
               copy thereof to the Agent of the French Republic ;

                 Whereas, by a letter dated 11 July 2005 and received in the Registry on
               the same day by facsimile, the Agent of the French Republic indicated
               that her Government did not object to the further extension of time
               sought by the Republic of the Congo, provided that the time-limit fixed
               for the filing of the Rejoinder be extended likewise ;
                 Taking account of the reasons given by the Republic of the Congo and
               of the agreement of the Parties,

               4

88         CERTAIN CRIMINAL PROCEEDINGS (ORDER 11 VII 05)


  Extends to 11 January 2006 the time-limit for the filing of the Reply of
the Republic of the Congo ;
  Extends to 10 August 2007 the time-limit for the filing of the Rejoinder
of the French Republic ; and
  Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eleventh day of July, two thousand and
five, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
the Congo and the Government of the French Republic, respectively.

                                            (Signed) SHI Jiuyong,
                                                      President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




5

